Citation Nr: 1009942	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability benefits based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2007 from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and awarded an initial 30 percent rating.

In November 2009, the North Carolina Division of Veterans 
Affairs indicated that they will no longer be representing 
the Veteran.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD from initial entitlement has been shown to 
be manifested by such symptoms as nightmares, intrusive 
thoughts, startle reaction, persistent depressed mood, 
decreased energy, intrusive thoughts of Vietnam, and 
detachment from others with social isolation and has been 
found by medical evidence to result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to these symptoms, with GAF scores generally ranging from 
30 to 50.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met for the appellate period from initial 
entitlement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for PTSD 
in February 2005.  Prior to granting this claim in August 
2007, the RO issued a duty to assist letter in March 2005 
addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.  
However he was sent additional notice which now addressed 
entitlement to an increased rating for PTSD in March 2008.  
In September 2008 he was sent a generic notice of the Court's 
decision in Vasquez-Flores v. Peak, 22 Vet. App. 37, 46 
(2008), (vacated by Vasquez-Flores v. Shinseki, 580F. 3d 1270 
(Fed. Cir. 2009)).  The RO readjudicated this matter in the 
October 2008 statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA, Social Security and private 
medical records were obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination in 
August 2007 addressing the claimed disorder included review 
of the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2009).  
A 30 percent rating is warranted for social anxiety when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9403.  A 50 percent rating 
is assigned under when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Veteran claims he is entitled to a higher rating for his 
PTSD, dating from initial entitlement in February 2005.  

Service connection was granted for PTSD by the RO in an 
August 2007 rating, with an initial 30 percent rating 
effective February 15, 2005.  The Veteran has disagreed with 
this rating.  

VA treatment records from 2004 to 2005 included a record from 
July 2004 where the Veteran reported an inability to sleep 
and increased anxiety during the day.  The symptoms were 
escalating for several months, with no identifiable stressor.  
His nightmares took place about once a month and he indicated 
he could "fall to pieces" at a moments notice and was 
increasingly irritable.  He avoided discussing combat 
exposure and was noted to be intermittently tearful when 
talking about the stressor during the interview.  He denied 
alcohol or street drug use.  On examination he was casually 
dressed and groomed and somewhat irritable, but cooperative.  
His speech was slow and he had fair eye contact.  His thought 
process and content were logical and goal directed and he had 
no evidence of psychotic thought (hallucinations or 
delusions) or suicidal/homicidal ideation.  Socially he was 
noted to have been divorced since 1986 after he suffered an 
aneurysm.  He had two children and he reported a good, 
supportive relationship with family and friends.  He denied 
attending church or having leisure activities.  He was deemed 
to not be danger to himself or other.  He was referred to the 
Veteran Center for additional counseling.  

An addendum from the same month noted that the Veteran 
reported a chronic low mood since his cerebrovascular 
accident (CVA) and his wife's departure.  He indicated this 
was the first time he sought help as he previously tried to 
"tough it out" until now.  His symptoms were highly 
distressing, vivid nightmares of Vietnam about once every two 
to three months.  Again his avoidance of discussion of war 
was noted.  He was also noted to drink four beers on 
occasion, but mostly did not drink.  

An August 2004 follow up with mental health two weeks 
following this initial evaluation noted that his depressive 
symptoms improved with prescribed Citalopram.  He endorsed 
better mood and fewer crying spells.  However he denied a 
change in PTSD symptoms but he indicated that they were not 
bothering him so long as he was avoiding exposure to 
reminders such as media coverage of war.  He did complain of 
another medication, Trazaodone resulting in worse sleep, but 
slept better since stopping it.  The assessment included 
major depressive disorder (MDD)/PTSD.  

By October 2004 he now had problems of side effects from 
increased doses of Citalopram and had stopped taking it.  His 
mood was lower since stopping it and on examination, his mood 
was "so-so" and his affect was down, frustrated and a bit 
edgy.  Plans included adjusting the dosage downward, and he 
was urged to avoid alcohol with it.  The assessment remained 
unchanged.  An addendum to the October 2004 note revealed 
that he had quit taking even the lower dose of Citalopram due 
to continued side effect problems, but his mood was pretty 
good.  He now had no nightmares or significant intrusive 
thoughts since his last visit.  He also had no crying spells.  
He attributed his improvement to a burgeoning relationship 
with a woman.  Objectively his mood was "pretty good" and 
affect was "mid range" as he was reactive with sense of 
humor and some smiles.  The assessment was that his 
depressive symptoms have largely resolved in the absence of 
consistent medications.  The new relationship seemed to be a 
big factor in his improvement.  His PTSD was stable with 
minimal symptoms present.  

In January 2005, the Veteran was seen by the VA mental health 
clinic and indicated he felt fine, but wanted some medication 
to help sleep.  His relationship with the woman had ended but 
he felt fine about it, and he continued to have no crying 
spells.  He had good appetite and energy and had a hopeful 
outlook.  He was noted to be euthymic with full range, and 
was upbeat.  His cognition was intact and he had good 
insight, judgment and impulse control.  The assessment was 
history of PTSD currently in remission.  He was currently 
asymptomatic except for mild insomnia.  He did not desire 
psychiatric followup at this time, which the treating 
psychiatrist found reasonable.  The above referenced VA 
records from 2004 and 2005 addressing his psychiatric 
condition continued to be negative for any complaints or 
findings of suicidal or homicidal thoughts, or of psychotic 
thoughts.  The VA treatment records from the rest of 2005 
were negative for psychiatric treatment or complaints.  

VA records from 2006 to 2007 continued to be negative for any 
significant treatment for PTSD symptoms.  In February 2007 a 
primary care outpatient record revealed that a depression 
screen was negative and PTSD screen was not clinically 
indicated.  In January 2007 on followup, his depression 
screen was positive, as he answered "yes" to feeling down, 
depressed and hopeless nearly every day and to having little 
interest or pleasure in doing things for several days.  
However he denied feeling like harming himself.  The note 
indicated that he was receiving private treatment for chronic 
depression.  In an August 2007 primary care note, he was 
again noted to be receiving private psychiatric treatment and 
his PTSD screen was positive.  He answered "yes" to 
symptoms such as nightmares, avoidance of reminders, 
hypervigilance, being easily startled and feeling numb and 
detached from others.  Again he denied thoughts of self harm.  

A September 2007 VA mental health consult reflects worsening 
symptoms, with complaints of being depressed and unable to 
sleep secondary to nightmares causing frequent awakening and 
he was unable to return to sleep.  He indicated the symptoms 
were present since Vietnam, but worsened after his 1986 
stroke.  His family history was significant for having been 
hit by his father as a child, and for having his wife leave 
him after his stroke, in addition to his Vietnam stressors.  
He currently lived alone and reported that since his stroke, 
he was unable to do things he previously enjoyed.  He played 
solitaire.  Regarding his family, he had two daughters who he 
described having an "OK" relationship with.  Regarding 
siblings, he was noted to be one of 11 children and did not 
have a close relationship with them.  He kept to himself.  
Review of system was noteworthy for anxiety related to his 
Vietnam memories and his poor health.  He had depression 
secondary to lifestyle changes from his stroke.  Again he had 
no evidence of harmful ideations or psychotic thoughts.  
Insight was good, judgment was fair.  He was assessed with 
multiple traumas with depressive symptoms and nightmares.  He 
was also noted to be using four ounces of liquor per day to 
cope with symptoms.  The Axis I diagnosis was depression not 
otherwise specified (NOS), rule out PTSD.  His GAF was 51.  
Treatment options were discussed, but the Veteran did not 
seem interested in identifying any course of treatment at 
this time.  

At the same time the Veteran was receiving VA treatment, he 
also was receiving treatment from a private psychiatric 
clinic in Goldsboro, and these records suggested more severe 
symptoms throughout the pendency of the appeal than the VA 
records do.  A February 2005 report from a private 
psychiatrist at Goldsboro, said he examined the Veteran in 
January 2005 and that his diagnosis was chronic PTSD with a 
GAF score of 30.  The Veteran's history was noted to be 
significant for having been divorced for 17 years from his 
first marriage of 23 years.  He was noted to have worked in 
construction prior to being disabled due to a stroke in 1986.  
The rest of the report discussed his Vietnam service and 
exposure to stressors.  

The private records from the Goldsboro clinic show treatment 
between 2005 and 2008 and they are set forth as follows.  A 
record from May 2005 noted symptoms of 3 nightmares, 4 panic 
attacks and 3 flashbacks per week. He averaged 6 hours of 
sleep per night but woke 4 times per night, and had night 
sweats once a week.  He endorsed startle response, 
hypervigilance, tolerating no one behind him and intrusive 
thought.  He socialized with family and friends, and endorsed 
severe memory problems, including misplacing things, 
forgetting what he's told and getting lost driving.  The 
formal symptom checklist noted that 25 percent of the time he 
had the following:  anger out of the blue, feeling hopeless, 
racing and jumping thoughts, crying spells and was able to 
verbally describe the trauma.  He indicated that 50 percent 
of the time he was agitated, had problems with interest 
level, mood swing, worry, but also found it easy to learn new 
things.  He indicated that 75 percent of the time he feels 
sadness out of the blue, and felt depressed and helpless.  He 
never felt suicidal. A hallucination checklist noted that he 
heard his name, hears cars drive up, sees shadows and sees 
animals 2-5 times a week.  He heard footsteps, noise in the 
house daily.  Treatment plan included multiple medications.  
His Axis V (GAF) score was 30.  

Records from July 2005 and August 2005 revealed that symptoms 
in the symptoms checklist were similar in frequency as those 
noted in May 2005, although he indicated in July 2005 that he 
only had panic attacks about twice a month and reported 
"Never" being angry, suicidal, having mood swings, worry, 
finding it easy to learn new things, having issues with his 
interest level.  He indicated in July 2005, that watching 
news worsened his intrusive thoughts.  In August 2005, he 
reported only sleeping 4-5 hours a night, with awakenings 4-5 
times per night.  His hallucination checklist in July 2005 
listed all hallucination manifestations as occurring "many" 
times a day, with the August 2005 checklist repeating the 
same frequency as in May 2005.  His GAF score was 35 in July 
and August 2005.  All of the records documented severe memory 
problems, and that he socialized very little, except for 
family and friends.  Generally the Axis I diagnosis was left 
blank in these records although PTSD and Major Depression 
(MD) were diagnosed in August 2005 and September 2005.

The private records reflect that in January 2006, he 
persisted with panic attacks about 2-3 times a week and 
nightmares 3-4 times a month, and continued endorsing startle 
reaction and hypervigilance, but now denied intrusive 
thoughts.  He had flashbacks 2-3 times a week.  He continued 
to have the same amount of sleep as reported in August 2005, 
with continued awakenings about 3-4 times a night. His 
symptom checklist was similar to that reported in July 2005, 
regarding the frequency of certain symptoms.  His Axis I 
diagnosis was PTSD and GAF score was 40.  In April 2006, he 
reported increased nightmares of 3-4 times a week but reduced 
panic attacks of 3-4 times a month.  He answered "yes" to 
intrusive thoughts, triggered by watching news.  The symptom 
checklist noted that he reported only 25 percent of the time 
that he was angry, and never was suicidal, had anger out of 
the blue, was hopeless, could describe the trauma or found it 
easy to learn new things.  The rest of the symptoms on the 
symptom checklist occurred 50-75 percent of the time and 
consisted of issues with energy level, interest level, mood 
swings, worry, racing and jumping thoughts, crying spell, 
hopeless, angry, depressed, fear and sadness out of the blue.  
Hallucinations were all reported as once a week or less.  
Axis I diagnosis was not filled out.  His GAF score was 45.  

Similar symptoms and frequency are shown in the June 2006 and 
August 2006 records, although panic attacks were once again 
between 2 and 3 times a week and nightmares were down to 3-4 
times a month, similar to those reported in January 2006.  
Poor sleep continued to be reported of 3-4 hours a night in 
June 2006 and 5-6 hours per night in August 2006, with 
frequent awakenings of 2-3 times per night.  He continued to 
experience similar symptoms in the symptoms checklists, with 
frequency similar to that reported in April 2006.  
Hallucinations were reported to have all listed 
manifestations reported as 2-5 times per week in June 2006, 
and daily in August 2006.  His GAF scores were 45 in June 
2006 and 50 in August 2006.  Symptoms and frequencies in 
November 2006 were similar to those in June 2006, although 
his panic attacks were now down to 3-4 times a month.  
Flashbacks were 3-4 times a week.  His sleep continued to be 
poor about 4-5 hours, with frequent awakenings of up to 6 
times a night.  He continued to have the same complaints of 
startle reaction, hypervigilance etc. but now denied 
intrusive thought.  His symptoms checklist showed that 50 to 
75 percent of the time he had anger out of the blue, 
depressed, agitated, helpless/hopeless, racing thought.  He 
always reported being sad out of the blue.  The rest of the 
symptoms were reported as never to rarely, except that 25 
percent he reported fear out of the blue.  He reported all 
hallucination symptoms many times a day.  His GAF continued 
to be 50.  All records from 2006 continued to confirm memory 
problems, and poor socialization, socializing with only 
friends and family.  His Axis I diagnosis was PTSD and MD 
reported in June 2006 and was left blank in the rest of the 
records from 2006.

In January 2007, the Veteran's GAF score was still 50, and 
his nightmares and flashbacks remained down to a few times 
per month.  He continued to sleep about 4-5 hours, awakening 
twice a night.  He denied intrusive thought.  His symptom 
checklist continued to report that he always felt sadness out 
of the blue, and 50 percent of the time he felt agitated.  75 
percent of the time he had racing and jumping thoughts, and 
felt helpless.  He reported 25 percent of the time having 
anger out of the blue, was angry and hopeless. The rest of 
the symptoms on the formal checklist rarely to never took 
place.  His hallucination checklist reported all symptoms 2-5 
times a week, except that he heard footsteps and house noises 
many times a day.  

In April 2007 the Veteran's GAF was 45.  He had nightmares 2-
3 times a week and panic attacks 3-4 times a month.  His 
sleep continued to be poor and similar to that reported in 
January 2007.  He confirmed intrusive thoughts, along with 
hypervigilance, startle response and problems having some one 
behind him.  Hallucination checklist was positive for seeing 
shadows and animals once a week, with the rest experienced 2-
5 times a week.  Symptom checklist was positive for anger, 
sadness and fear out of the blue 50 percent of the time, and 
being depressed or angry 75 percent of the time.  The 
remainder of symptoms from the checklist took place 25 
percent of the time or less.  

In July 2007 the Veteran's GAF score continued to be 45, but 
his nightmares went down to 3-4 times a month, and flashbacks 
were only twice a month.  His sleep slightly improved 
slightly to 6 hours, with 2-3 awakenings per night.  He 
denied intrusive thoughts, but again confirmed startle, 
hypervigilance, etc.  His  symptoms checklist was significant 
for him now indicating that he felt suicidal 75 percent of 
the time, where previous records had been negative for any 
suicidal thoughts.  The rest of the symptoms checklist was 
similar in symptoms and frequency to those checked off in 
previous records from 2007.  His hallucination checklist was 
positive for all hallucinations taking place 2 to 5 times a 
week.  In October 2007, his GAF was unchanged at 45 and his 
sleep pattern was similar to that shown in July 2007.  
However he denied panic attacks, and only had flashbacks 
twice a month.  He also denied startle response and intrusive 
thoughts, but continued to report problems with 
hypervigilance, and with having someone behind him.  His 
symptom checklist revealed that he felt agitated, hopeless 
and helpless 50 percent and sadness out of the blue 75 
percent of the time.  He reported he was always depressed.  
The remainder of symptoms ranged from never to 25 percent of 
the time.  All records from 2007 continued to confirm memory 
problems, and poor socialization, socializing with only 
friends and family. 

A February 2008 record noted that he had a GAF of 45.  He had 
one nightmare per month and slept 5 hours.  His symptom 
checklist reported he was "always" depressed.  The rest of 
the report was blank, except for noting some cold complaints.  
In July 2008, the Veteran's GAF was 40.  He had nightmares 
and flashbacks 2 times a week.  He had panic attacks 2-3 
times a week.  He slept 5-6 hours and woke up 5-6 times per 
night, and complained of being tired during the day.  He had 
no startle, hypervigilance or intrusive thoughts.  He still 
had problems with someone being behind him.  His 
hallucination checklist noted that he heard his name 2-5 
times a week and heard cars once or less per week.  The rest 
of the hallucinations were daily.  Symptoms checklist was 
noted to confirm anger out of the blue 25 percent of the 
time, mood swings 50 percent of the time and sadness out of 
the blue 75 percent of the time.  He was always depressed.  
The rest of the symptoms were reported as never.  His GAF was 
reported as 40.  All records from 2008 continued to confirm 
memory problems, and poor socialization, socializing with 
only friends and family.  Axis I diagnoses were not filled 
out in the records from 2007 and 2008.

The report of an August 2007 VA PTSD examination noted the 
Veteran's current symptoms of poor sleep since Vietnam, with 
nightmares about combat stressors about 2-3 times per week at 
present, although the frequency has varied over the years.  
The nightmares affected the ability to go to and stay asleep 
and he took medication for this.  During the day he was 
anxious, tense and had hypervigilance, startle response, and 
was jumpy and irritable.  He did not get along with people 
and was thus very isolated, withdrawn, lonely and detached.  
He was not married and had no friends.  He reported being 
depressed with loss of energy and interest.  He thought about 
Vietnam fairly often and tried to stay busy to avoid it, but 
had problems doing so due to physical limitations.  He did 
not seem to have dissociative flashbacks.  He had avoidance, 
particularly of news or discussions about Vietnam or the 
current Iraq war.  He received treatment at the Durham at 
present, and had past private treatment.  Socially he lived 
alone and took care of activities of daily living including 
meals and housework.  He did drive near his house, but 
disliked going more than a couple miles from his house.  He 
mostly stayed around his house and would go on a few errands 
such as the grocery store.  He grew some things in his 
garden.  He used to fish but no longer does.  He reported 
having lost interest in things.  He had no friends.  He 
occasionally saw family members, but not often.

Mental status examination revealed he was fairly well groomed 
except that he had a dirty shirt on.  He was pleasant, 
cooperative and friendly.  His speech was within normal 
limits.  He had no flight of ideas or loose association.  He 
had no evidence of psychosis, denying hallucinations or 
delusions, suicidal or homicidal thoughts.  His self 
confidence was decreased.  He complained of nightmares, 
intrusive memories, startle response hypervigilance, and poor 
sleep.  His affect was depressed and he had loss of interest 
and energy.  He had anxiety.  There were no panic attacks.  
His impulse control was good.  He was cognitively intact and 
had good judgment but poor insight.  The Axis I diagnosis was 
PTSD and his current GAF was 50.

Based on a review of the evidence, the Board finds that from 
initial entitlement the Veteran's PTSD symptoms more closely 
resemble the criteria for a 70 percent disability rating.  
The Board points out that the Veteran's symptoms do not 
clearly match up with the criteria for the 70 percent rating, 
however, they more nearly resemble the criteria for the 70 
percent rating, than they do the 50 percent rating.  
Affording any benefit of any doubt to the Veteran, the higher 
rating is in order.  The more severe symptoms are shown more 
in the private records than the VA records.  The private 
records documented GAF scores suggestive of more serious 
pathology, and in the private records, the Veteran endorsed 
more symptoms suggestive of severe pathology, including 
hallucinations on a regular basis, as well as persistent 
symptoms such as nightmares, flashbacks, hypervigilance, 
intrusive thoughts, sadness, depression and anger, among 
others as discussed above.  Repeatedly the Veteran has been 
shown to have poor socialization, limited mostly to family 
and few friends, in these records.  

The VA records do reflect that as early as July 2004, his 
symptoms were described as worsening and he reported 
nightmares once a month and spontaneous episodes of what he 
described as "falling to pieces" along with increased 
irritability.  Although the VA records did show initial 
improvement of depressive-type symptoms with medication shown 
in August 2004, the Veteran also had problems with side 
effects and he stopped taking the medication.  The VA records 
indicate that the Veteran continued to improve even without 
medication, with a record from October 2004 even indicating 
that PTSD was stable with minimal symptoms.  The Veteran was 
described as having PTSD in remission in January 2005.  

In contrast, the private records show that in February 2005, 
his PTSD symptoms were severe, warranting a GAF of 30 and he 
had issues of sadness out of the blue, feeling depressed and 
helpless most of the time.  He also endorsed PTSD symptoms 
such as flashbacks, nightmares and panic attacks from 3-4 
times a week.  The contrast between the VA and private 
treatment records continued to be shown up to September 2007, 
as there is little evidence shown of PTSD symptoms in the VA 
records prior to this time, but the private records continue 
to document severe PTSD symptomatology as discussed above, 
with GAF scores ranging from 35 to 50 continuing to reflect 
serious symptoms.  

It is not until September 2007, that the VA records appear to 
reflect serious symptoms similar to those described in the 
private medical records.  The VA records indicate a GAF score 
of 51, which only reflects moderate symptomatology.  The 
private treatment records from around that time (namely July 
2007 and October 2007) show a more serious GAF score of 45 
and continued to be positive for all serious symptomatology 
including hallucinations, ongoing depressive type symptoms 
such as sadness, and ongoing PTSD symptoms such as 
nightmares, sleep problems, hypervigilance and flashbacks.  
He also continued to have poor socialization due to his 
symptoms. 

Weighing the VA records versus the private records, and 
affording the Veteran the benefit of the doubt in this 
matter, the Board finds that the balance of the evidence 
favors an increased rating to 70 percent rating for PTSD.  
This increase is supported by findings in private records and 
it is also shown in the August 2007 VA examination which was 
positive for symptoms similar to those shown in the private 
records.  While the 2007 examination did not show 
hallucinations or other evidence of psychotic thought, it 
confirmed symptoms of social isolation, with socialization 
limited to infrequent visits with family members, and loss of 
interest in doing things he used to do.  The GAF score of 50 
assigned by this examination also reflects serious 
symptomatology, although it is on the upper end.

While some of the records indicate that the Veteran may have 
a separate psychiatric condition in addition to the PTSD 
(with some of the above noted private and VA records 
suggesting a diagnosis of Major Depression along with PTSD), 
there has been no separation of symptoms shown, and the 
August 2007 VA examination is noted to limit the Axis I 
diagnosis to PTSD.  The bulk of the evidence reflects that 
the Veteran's psychiatric symptoms are due to his PTSD.  Even 
if there were another psychiatric disorder present, VA is 
required to resolve all doubt in the Veteran's favor and 
consider his psychiatric symptoms as due to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102.

Thus the Board finds that the balance of the evidence shows 
that the Veteran's PTSD results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as described above in the private records and 
August 2007 VA examination.   

In sum, resolving any doubt in the Veteran's favor, the Board 
finds that the criteria for a 70 percent rating, but no more, 
is met for PTSD from beginning of the appeal period. 

The Board finds that the evidence clearly does not show that 
the Veteran's psychiatric symptomatology even approaches the 
severity of the symptoms needed for a total schedular rating.  
The evidence as described above does not reflect total 
occupational and social impairment as contemplated by the new 
criteria under the General Rating for Mental Disorders.  The 
Veteran is not shown to have total occupational and social 
impairment due to his PTSD.  While his psychiatric symptoms 
may be severe in nature, he is not shown to have exhibited 
suicidal thoughts or behaviors on a persistent basis, and he 
is shown to be capable of maintaining his activities of daily 
living and hygiene.  Similarly, the Veteran is not shown to 
have engaged in inappropriate behaviors or manifested other 
symptoms such as gross impairment in thought or communication 
such as would warrant a 100 percent rating under the 
criteria.  

Consideration of the appropriateness of a referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2009) is deferred as the Veteran has a pending 
TDIU claim.


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

REMAND

With regard to the issue of entitlement to TDIU, the Board 
finds that further development is necessary to address due 
process concerns and to afford proper adjudication.  In this 
case, the Veteran's PTSD is his lone service-connected 
disability.  It is now adjudicated to be 70 percent 
disabling, thereby meeting the schedular criteria for TDIU.  
38 C.F.R. § 4.16.  However the question remains as to whether 
the PTSD alone precludes employment.  The Board notes that in 
determining whether TDIU is warranted, the central inquiry is 
whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The evidence before the Board thus far shows the Veteran to 
be unemployable due to other medical problems besides 
psychiatric symptoms related to his PTSD.  The records 
reflect that the Veteran received Social Security benefits 
for disability following a cerebrovascular accident (CVA) in 
October 1986.  Thereafter, he had disabling residuals and 
remains disabled from work to the present.  None of the VA or 
private records documenting psychiatric treatment for PTSD 
provide any indication as to what degree if any his PTSD 
affects his employability, and the August 2007 VA examination 
also failed to comment on any effect his PTSD has on his 
employability, only noting that he stopped work due to a 
brain aneurysm and partial paralysis.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Thus the Board finds that it is necessary to obtain a VA 
opinion as to whether the PTSD symptoms alone suffice to 
produce unemployability in this Veteran.  

Finally, the Board notes that the RO should ensure that it is 
in compliance with the VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  
In this case it is not clear that the Veteran has been 
afforded adequate notice with regard to his TDIU Claim.  The 
RO sent a letter regarding other non appellate issues to the 
Veteran in March 2008.  While the RO provided the criteria 
for a TDIU, this notice was sent prior to the TDIU claim, 
which was filed later the same month.  No subsequent duty to 
assist letter was sent other than a generic letter notifying 
the Veteran about Vazquez-Flores, supra.  

Thus on remand, the AOJ should ensure that proper notice is 
sent regarding the VA's duty to notify and assist pertaining 
to the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran 
corrective notice addressing the TDIU 
claim that includes an explanation as to 
the information or evidence needed to 
establish entitlement to TDIU and an 
effective date, if TDIU is granted.  The 
notice must also inform the Veteran of 
what he needs to provide, and advise him 
as to what information VA has or will 
provide that pertains to these claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  Thereafter, the AOJ should schedule 
the Veteran for a VA examination, by an 
appropriate specialist, to specifically 
provide an opinion as to the occupational 
impact of the Veteran's service-connected 
disability, currently shown to be post-
traumatic stress disorder (PTSD).  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to render the requested opinion.  

Following review of the claims file and 
examination of the aforementioned 
service-connected disability, the 
examiner should render an opinion as to 
whether the Veteran's service-connected 
PTSD prevents the Veteran from being 
gainfully employed.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

3.  After completion of the above, and 
after any additional development deemed 
appropriate is complete, the AOJ should 
readjudicate the Veteran's claim for a 
TDIU.  If the benefit sought is not 
granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
appropriate time to respond before 
returning the case to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order. The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim. 38 C.F.R. § 3.655 
(2009). The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


